Lodgment rendered October 26, 1967, convicting defendant, upon a plea <uf guilty, of the crime of robbery in the third degree, and sentencing him, as, a second felony offender, to a term of 10 to 15 years in State Prison, unanimously affirmed on the law and the facts. Determination of the appeal wa.y'withheld and the questions of wfhether section 335-e of the Code of Criminal Procedure had been complied with and defendant’s comprehension of tbsn' admonition given him by the court) at the time of the entry of the guilty 'plea were remanded for a hearing. (3/2 A D 2d 628.) After such a hearin y, the trial court found, by order dated I'iarch 9, 1970, that defendant prqr--,rly comprehended the admonition. Our r,eview of the testimony at the K-|(íring confirms that conclusion. After consideration of all the issues raised on the original appeal, the judgment appealed from is affirmed. Concur — Capozzoli, J. P., Markewich, Nunez, McNally and Tilzer, JJ.